Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Regarding the applicants arguments on page 9-10 directed at the rejection of claim 24 under 35 U.S.C. 112(a).
	The examiner respectfully withdraws the rejection in light of the amendment.

	Regarding the applicants arguments on pages 10-14 directed at the 35 U.S.C. 103 rejection:
Applicant argues on page 10 that none of the cited references teach the link as recited in claim 21. The examiner respectfully agrees and enters Oh et al. (US 20160366242 A1) In an analogous art Oh teaches  and based on user actuation of the information link, (link in the response message) generate a user interface display element that includes biographical information corresponding to the particular recipient (0061;0070; 0077; Including a link in the reply message, the link directs the sender to the recipient terminal users profile)
Applicant argues on page 11 that none of the cited references teach the second portion preceding the first portion as recited in claim 31.
The examiner respectfully disagrees Vuong teaches wherein the characters in the second portion (what, when, where, why) comprise a plurality of characters that precede the first portion (the question that comes after what, when, where, why) of the message content in the email message (For example, response module 137 may look for predetermined key words or phrases that are typically used in posing a question, including but not limited to:"who", "what", "when", "where", "why", "would", and "will you", "do you" etc. ; “what” and “who” come in the beginning of a question and therefore it is equivalent to a second portion that precedes a first portion)
Applicant argues on page 11 that none of the cited references the amendments to claim 36. The examiner respectfully agrees and indicates allowability of claims 36-40. 

Regarding applicants arguments on pages 13-14 directed at dependent claims:
Applicant argues that Bantawala does not teach a question tag. The examiner respectfully disagrees Bantawala teaches to generate the question tag (tracking information for message 220 as a question) in response to user actuation of the user input mechanism (([0030] “In this example, UI 200 may include a plurality of controls including a question control 205, an answer control 210, and a notify control 215. In one exemplary implementation, user A, in asking question 220, may select question 220 as shown. Further, user A may select control 205. Selection of control 205 may cause the client to send a communication to closer system 125 indicating that communication 220 includes a question to be tracked” wherein identifying the message to be tracked is equivalent to the question tag; [0038] question button indicating the message is a question) [0038] the user selecting “question” button results to sending the system information for tracking message 220 as a question (equivalent to generate a tag in response to user input)
	Applicant argues the rejection of claim 37. Examiner respectfully withdraws the rejection in light of its dependency from an allowable claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahern (US 20130007144 A1) and further in view of Subramanya et al. (US 9436755 B1) in view of Oh et al. (US 20160366242 A1)

Regarding claim 21, Ahern teaches a computing system comprising: a processor; and memory storing instructions executable by the processor, wherein the instructions, when executed, cause the computing system to: (0014; system. 0018; Instructions stored in memory executed by a processor)
receive an indication of an electronic message with message content; (Fig 1A; 0028-0029; Composing by the user a message with a plurality of questions)
automatically determine (determining by the client application) that a particular portion of the message content, (message includes questions) conforms to a predefined question schema; (Fig 1A; 0003-0004; 0028-0029; identifying by the sender client application if the message includes a question, where the method for identifying a question is equivalent to the predefined schema, otherwise the system would not know how to identify a question)
 in response to the determination, generate a question tag (formatting the message with markup question tag) indicating the particular portion of the message content conforms to the predefined question schema; (where the markup language indicates which text in the message is a question) (Fig 1A: 0003-0004; 0028-0029; includes questions that are marked with predefined tags; a markup language is predefined, and specific tags require formats such as an opening tag and an ending tag see Fig 1C with opening tag <question> and closing tag </question> these are generated indicating the email message conforms to a question schema, as is predefined to the markup language)
and send the electronic message including the question tag to a plurality of recipients; (Fig 1A; 0028; sending the email including the markup language tags to a set of recipients)
receive a set of reply messages (Reply to original message)  from one or more recipients of the plurality of recipients, (reply from user B)  (examiner notes a set can contain one message, and interpretation is from one recipient;) each given reply message (Reply to original message) of the set of reply messages (reply from user B) including a reply tag that is associated with the question tag (answer tag located inside a question tag and replying user ownership) and indicates the given reply message includes a reply to the particular portion (answer to a question)  from a respective recipient; (Fig 1A-1B; 0003-0004; 0028-0029; Sending by User B a reply email to original email to all parties (equivalent to receive a reply message), the reply from user B includes an answer to a question that is tagged as a question, the tag indicates an answer, located inside a question tag, and the replying users ownership of the answer; )
generate a representation of a user interface display (Fig 1 shows users, their devices, and interfaces displayed) that includes a set of display elements (A1: bobs reply and A2: Sues reply) that represent the set of reply messages (answers to questions), (Fig 1: Element 150 shows a display, with the original questions and multiple answers see 152 A1 representing Bobs reply, and A2 representing Sues reply see also Figs 1A-1E)
wherein at least one display element (links in section 152) of the set of display elements (UI elements) includes an information link (link) corresponding to a particular recipient that generated the reply (each reply for example from Bob and Sue have a link) represented by the at least one display element;(Fig 1; 0024; Each response from a user, includes an link which can include a link to each comprehensive response)
Ahern does not explicitly teach automatically determine that a particular portion of the message content, conforms to a predefined question schema based on characters in the message content;
 and based on user actuation of the information link, generate a user interface display element that includes biographical information corresponding to the particular recipient
In an analogous art Subramanya teaches automatically determine that a particular portion of the message content, conforms to a predefined question schema based on characters in the message content; (Col 5 Line 15 [Wingdings font/0xE0] Col 6 Line 22; Col 7 Lines 35-57;  identifying in composed messages a question based on the question mark (characters in the content) and tagging parts of the message)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ahern to include identifying questions based on a question mark as is taught by Subramanya.
The suggestion/motivation for doing so is to better manage requests in messages [Background]
Ahern and Subramanya do not explicitly teach based on user actuation of the information link, generate a user interface display element that includes biographical information corresponding to the particular recipient
In an analogous art Oh teaches based on user actuation of the information link, (link in the response message) generate a user interface display element that includes biographical information corresponding to the particular recipient (0061;0070; 0077; Including a link in the reply message, the link directs the sender to the recipient terminal users profile)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ahern in view of Subramanya to include a link in the response email to the responding users profile as is taught by Oh.
The suggestion/motivation for doing so is to better share user profile [0002]

Regarding claim 23, Ahern in view of Subramanya in view of Oh teach the computing system of claim 21, and is disclosed above, Ahern teaches wherein the particular portion of the message content comprises a first portion, (Fig 1A; first question) and the characters comprise characters in a second portion (Fig 1A: second question) of the message content, the second portion being different than the first portion(Fig 1B-1E; 0003-0004; 0028-0029; identifying by the sender client application if the message includes questions, where the method for identifying a question is equivalent to the predefined schema)

Regarding claim 25, Ahern in view of Subramanya in view of Oh teach the computing system of claim 21, and is disclosed above, Ahern do not disclose but Subramanya teaches wherein the instructions cause the computing system to: determine that the particular portion of the message content conforms to the predefined question schema based on a linguistic interpretation (natural language processing) of the message content. (Col 5 Line 15 [Wingdings font/0xE0] Col 6 Line 22; Col 7 Lines 35-57;  identifying in composed messages a question based on the question mark (characters in the content) and natural language processing and tagging parts of the message)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ahern to include identifying questions based on a question mark as is taught by Subramanya.
The suggestion/motivation for doing so is to better manage requests in messages [Background]

Regarding claim 26, Ahern in view of Subramanya in view of Oh teach the computing system of claim 21, and is disclosed above, Ahren teaches wherein the electronic message comprises an electronic mail (email) message, and question tag identifies (metadata tags including question tag), to a recipient email system, the email message as a question message ([Fig 1: 152; Fig 1B-Fig 1E: 164, 166, 168, 170; 0004; 0028-0029] includes indication html tags identifying for the recipient the email contains questions)

Regarding claim 27, Ahern in view of Subramanya in view of Oh teach the computing system of claim 21, and is disclosed above, Ahern teaches wherein the instructions cause the computing system to: identify a plurality of portions of the message content as conforming to the predefined question schema; generate a plurality of question tags, each question tag of the plurality of question tags being associated with a different portion of the plurality of portions; and send the electronic message including the plurality of question tags to the plurality of recipients (Fig 1A-1C; 0003-0004; 0028-0029; The first user composing the message, the client application determined multiple questions in the email and all questions are tagged accordingly see Fig 1A showing 3 questions, all having their own questions tag, and sending the email with the plurality of tags to the recipients)

Regarding claim 28, Ahern in view of Subramanya in view of Oh teach the computing system of claim 27 and is disclosed above, Ahren teaches wherein the plurality of question tags identify,(metadata question tags) to a recipient electronic messaging system (recipient client) the plurality of different as question items (0028-0029; identifying questions using the metadata tags for indicating questions that need answering; [Fig 1: 152; Fig 1B-Fig 1E: 164, 166, 168, 170; 0004; 0028-0029] includes indication html tags identifying for the recipient the email contains questions)

Regarding claim 29, Ahern in view of Subramanya in view of Oh teach the computing system of claim 28, and is disclosed above, Ahren teaches wherein the recipient electronic messaging system is configured to format the electronic message based on the plurality of question tags (0028-0029; receiving by the recipient an email with tags indicating questions to be answered, displaying by the system the tags and the questions which were formatted for display at the senders end of the using the tags see Fig 1A-Fig 1B)

Regarding claim 30, Ahern in view of Subramanya in view of Oh teach the computing system of claim 29, and is disclosed above, Ahern teaches wherein the recipient electronic messaging system is configured to detect a first recipient entering content in reply to the particular portion (question) and format content entered by the first recipient to display the content in a same pane as the particular portion of the message content (Fig 1A-1C; 0028-0029; Selecting by the user the question and entering an answer to the question, the answer is then formatted and tagged to be a response of the question, and displayed as such using markup language)
 and to visually distinguish the content from the particular portion of the message content and from other replies to the particular portion of the message content, by other recipients. (Fig 1C; formatting all the user answers inside the question tag (example from image: <question id=”q003”>) the different replies received from different users <answer owner=”recipient: B”> and <answer owner=”recipient: C”> along with the replies)

Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahern (US 20130007144 A1) and further in view of Subramanya et al. (US 9436755 B1) in view of Oh et al. (US 20160366242 A1) and further in view of Bantawala et al. (US 20170149865 A1)

Regarding claim 24, Ahern in view of Subramanya in view of Oh teach the computing system of claim 21 and is disclosed above, Ahern in view of Subramanya in view of Oh do not disclose wherein the instructions cause the computing system to: generate a user input mechanism selectively actuatable by the user to confirm the question tag
Bantawala teaches wherein the instructions cause the computing system to: generate a user input mechanism selectively actuatable by a user (user selectable control 205 in Fig 2. through the interface) to confirm the particular portion of the message content represents a question; ([0030] “In this example, UI 200 may include a plurality of controls including a question control 205, an answer control 210, and a notify control 215. In one exemplary implementation, user A, in asking question 220, may select question 220 as shown. Further, user A may select control 205. Selection of control 205 may cause the client to send a communication to closer system 125 indicating that communication 220 includes a question to be tracked” wherein identifying the message to be tracked is equivalent to the question tag; [0038] question button indicating the message is a question) 
and generate the question tag (tracking information for message 220 as a question) in response to user actuation of the user input mechanism (above mapping; [0038] the user selecting “question” button results to sending the system information for tracking message 220 as a question (equivalent to generate a tag in response to user input)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ahern in view of Subramanya in view of Ob to include an interface operation for confirming a message is a question message and is to be tracked as is taught by Bantawala
 The suggestion/motivation for doing so is to better integrate user tools into messaging

Claims 31, 33, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahern (US 20130007144 A1) in view of Vuong EP 1918825 A1 

Regarding claim 31 Ahern teaches a computer-implemented method comprising: (0014; method)
generating a user interface comprising a compose pane corresponding to an electronic mail (email) message authored by a user; (Fig 1; 1A-1C; 0028-0029; Email user interface where a user can create a email)
based on user input from the user in the compose pane, generating a first portion of message content in the email message; (Fig 1; 1A-1C; 0028-0029; Email user interface where a user can create a email, User A creating an email with messages)
determining that the first portion of the message content in the email message, authored by the user in the compose pane, conforms to a predefined question schema  (Fig 1A; 0003-0004; 0028-0029; identifying by the sender client application if the message includes a question, wherein identifying a sentence as a question is equivalent to the schema)
associating a question tag with the first portion,(adding markup tags) the question tag indicating the first portion of the message content (first question)  (Fig 1A: 0003-0004; 0028-0029; includes questions that are marked with predefined tags; a markup language is predefined, and specific tags require formats such as an opening tag and an ending tag see Fig 1C with opening tag <question> and closing tag </question> these are generated indicating the email message conforms to a question schema, as is predefined to the markup language)
 and sending the email message including the  (Fig 1A; 0028; sending the email including the markup language tags to a set of recipients)
Ahern does not explicitly teach determining that the first portion of the message content in the email message, authored by the user in the compose pane, conforms to a predefined question schema based on characters in a second portion of the message content, the second portion being different than the first portion; 
	Vuong teaches determining that the first portion (sentence) of the message content in the email message, authored by the user in the compose pane, conforms to a predefined question schema based on characters in a second portion of the message content (keywords such as what when where why), the second portion (0022; determining a question is in the content based on linguistic analysis or a question mark) 
wherein the characters in the second portion (what, when, where, why) comprise a plurality of characters that precede the first portion (the question that comes after what, when, where, why) of the message content in the email message (For example, response module 137 may look for predetermined key words or phrases that are typically used in posing a question, including but not limited to:"who", "what", "when", "where", "why", "would", and "will you", "do you" etc. ; “what” and “who” come in the beginning of a question and therefore it is equivalent to a second portion that precedes a first portion)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ahern to include identify a question based on a question mark as is taught by Vuong
The suggestion/motivation for doing so is to better manage question in an email system [0001-0003]

Regarding claim 33, Ahern in view of Vuong teach the computer-implemented method of claim 31, and is disclosed above, Ahern does not disclose but Vuong teaches wherein determining that the email message conforms to a predefined question schema comprises: determining that the email message conforms to the predefined question schema based on a linguistic interpretation of the message content (0022; determining a question is in the content based on linguistic analysis or a question mark)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ahern to include identify a question based on a question mark as is taught by Vuong
The suggestion/motivation for doing so is to better manage question in an email system [0001-0003]

Regarding claim 35, Ahern in view of Vuong teach the computer-implemented method of claim 31, and is disclosed above, Ahern teaches and further comprising: identifying a plurality of different portions of the message content;  (Fig 1A; 0003-0004; 0028-0029; identifying by the sender client application if the message includes a question)
generating one or more question tags (email metadata tags) that are associated with the plurality of different portions (plurality of questions); ([Fig 1: 152; Fig 1B-Fig 1E: 164, 166, 168, 170; 0004; 0028-0029]  generating tags indicating questions in the email)
 and sending the email message including the one or more question tags to the recipient([Fig 1: 152; Fig 1B-Fig 1E: 164, 166, 168, 170; 0004; 0028-0029] send the email with the tags to the recipient)

Claims 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahern (US 20130007144 A1) in view of Vuong EP 1918825 A1 and further in view of Bantawala et al. (US 20170149865 A1)

Regarding claim 34, Ahern in view of Vuong teach the computer-implemented method of claim 31, and is disclosed above, Ahern in view of Vuong do not teach wherein determining that the email message conforms to a predefined question schema comprises: generating a user input mechanism selectively actuatable by the user to generate the message tag
In an analogous art Karnik teaches wherein determining that the email message conforms to a predefined question schema comprises: generating a user input mechanism selectively actuatable by the user (user selectable control 205 in Fig 2. through the interface) to generate the question tag (tracking information for message 220 as a question) (above mapping; [0038] the user selecting “question” button results to sending the system information for tracking message 220 as a question (equivalent to generate a tag in response to user input)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ahern in view of Vuong to include an interface operation for confirming a message is a question message and is to be tracked as is taught by Bantawala
 The suggestion/motivation for doing so is to better integrate user tools into messaging



Allowable Subject Matter
Claims 36-40 allowed.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451